UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4698



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRES OCAMPO,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:05-cr-00380-JAB-4)


Submitted:   February 22, 2007            Decided:   March 16, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James D. Cowan, Jr., SMITH MOORE, L.L.P., Greensboro, North
Carolina; Laura M. Loyek, SMITH MOORE, L.L.P., Raleigh, North
Carolina, for Appellant.      Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney, Deputy
Chief, Criminal Division, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andres       Ocampo       was   convicted      by    a   jury   of     conspiracy   to

possess, conceal, and pass counterfeit federal reserve notes, see

18     U.S.C.A.      §     371     (West     2000);        possessing       and   concealing

counterfeit federal reserve notes, see 18 U.S.C.A. § 472 (West

2000); possession of a firearm and ammunition by an illegal alien,

see    18       U.S.C.A.     §    922(g)(5)     (West       2000);     and    making   false

statements to a federal agent, see 18 U.S.C.A. § 1001(a)(2) (West

2000 & Supp. 2006).                The district court sentenced Ocampo to 46

months imprisonment, to be followed by two years of supervised

release.           Ocampo appeals, challenging the sufficiency of the

evidence underlying each conviction.1                      We affirm.

       “A defendant challenging the sufficiency of the evidence to

support his conviction bears a heavy burden.                            In reviewing the

sufficiency of the evidence supporting a criminal conviction, our

role       is   limited    to     considering      whether       there       is   substantial

evidence, taking the view most favorable to the Government, to

support it.”         United States v. Beidler, 110 F.3d 1064, 1067 (4th

Cir.       1997)    (citations         and   internal      quotation     marks     omitted).

“[S]ubstantial evidence is evidence that a reasonable finder of



       1
      Ocampo also challenges his sentence.    The district court
repeatedly stated that it was treating Sentencing Guidelines as
advisory, and the factual findings made by the district court at
sentencing were therefore consistent with the requirements of
United States v. Booker, 543 U.S. 220 (2005). Ocampo’s sentencing
challenge is therefore without merit.

                                              - 2 -
fact    could   accept   as   adequate   and   sufficient   to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).

       Ocampo was one of four occupants of a small car that the

police found on a Sunday at 2:30 a.m. parked in front of a closed

auto parts store in Asheboro, North Carolina. The driver agreed to

a search of the car, which revealed a 9-mm handgun gun and

ammunition, along with nearly $20,000 in medium-quality counterfeit

currency.    The gun was found on the backseat floorboard of the car,

under the front passenger seat. The counterfeit currency was found

in two locations--on the backside of the driver’s headrest, hidden

under the seat cover, and inside a plastic grocery bag that was

wedged in between the back, passenger-side seat and the center

“hump” that separated the back seats.          Wedged in beside the seat

along with the currency was a box containing extra ammunition for

the gun.

       Ocampo was seated in the back, behind the front passenger

seat.    Thus, the gun was found in a spot that was at Ocampo’s feet,

and the ammunition and a portion of the currency were wedged in

beside the seat that Ocampo occupied.           Ocampo’s fingerprint was

found on a plastic sleeve inside the ammunition box, and thirty-

four of Ocampo’s fingerprints and palm prints were found on the

currency. Given the fingerprint evidence and the location of the


                                   - 3 -
gun and ammunition relative to Ocampo’s position in the car, the

jury could reasonably have concluded that Ocampo was in possession

of the gun and ammunition.          See Burgos, 94 F.3d at 873 (“Possession

[of contraband] may be actual or constructive . . . and need not be

exclusive, but may be shared with others.                 Constructive possession

may be proved by demonstrating that the defendant exercised, or had

the   power    to   exercise,      dominion       and   control   over   the    item.”

(citation and internal quotation marks omitted)). Accordingly, the

government presented sufficient evidence to support Ocampo’s §

922(g) conviction.

      The counterfeit possession charge required the government to

prove that Ocampo possessed or concealed the counterfeit currency

with knowledge that the currency was counterfeit and with an intent

to defraud.     See United States v. Leftenant, 341 F.3d 338, 347 (4th

Cir. 2003).      The location of the currency in the car, along with

Ocampo’s      fingerprints    on    it,    was     sufficient     for   the    jury   to

conclude that Ocampo was in possession of the currency.                       Moreover,

the currency was paper-clipped together in multiple stacks and

hidden in a car, which is far from the usual means of carrying

legitimate currency.         The currency consisted of nearly two hundred

$100 bills, each bearing one of four serial numbers, along with

nine $20 bills, each bearing the same serial number.                           Although

Ocampo told investigators that he had no knowledge of the currency,

the fingerprint evidence showed that Ocampo had extensively handled


                                          - 4 -
it.2        When the evidence is considered in its entirety, we believe

it was sufficient to satisfy each element of § 472.                             See United

States v. Combs, 672 F.2d 574, 576 (6th Cir. 1982) (explaining that

a jury “could logically infer knowledge of the counterfeit nature

of the bills from the fact that the bills were in [the defendant’s]

possession,        were      in    large      quantities,      and       were    unusually

packaged”); United States v. Browning, 390 F.2d 511, 512 (4th Cir.

1968) (“Direct proof of intent is not necessary.                                It may be

inferred        from   the       acts   of   the     parties   and       the    facts   and

circumstances of the case. It rarely can be shown by direct

evidence.        Collateral and related conduct may be considered by the

jury for the purpose.” (footnote omitted)); see also United States

v. Callanan, 450 F.2d 145, 148 (4th Cir. 1971) (“[G]uilty knowledge

and willfulness may be inferred from ... false explanations ....”).

        The counterfeit conspiracy charge required the government to

also prove the existence of an agreement to possess counterfeit

currency.        See Burgos, 94 F.3d at 857 (The “gravamen of the crime

of     conspiracy      is   an    agreement     to    effectuate     a    criminal      act”

(internal quotation marks omitted)).                   We   believe the government


        2
      Ocampo contends that the government’s evidence showed that he
denied knowing that the currency was counterfeit, not that he
denied knowledge of the currency that was found in the car. While
that is certainly a plausible interpretation of the evidence, the
evidence also could be viewed as establishing that Ocampo denied
knowledge of the currency itself. See J.A. 168. Our standard of
review, of course, requires that we give the government the benefit
of all inferences that reasonably may be drawn from the evidence.
See Burgos, 94 F.3d at 862.

                                             - 5 -
presented sufficient evidence from which the jury could conclude

that such an agreement existed.

     Johnny   Martinez-Orozco,      the   driver   of    the   car,    told

investigators that he and Josue Gonzalez left from Florida on

Saturday to visit a cousin in Asheboro.         Martinez-Orozco stated

that he did not know Ocampo or Alejandro Reinoso (the fourth

passenger) before that day, when he and Gonzalez had picked them up

at a laundromat in Greenwood, South Carolina.         A map with the town

of Greenwood circled and its name written in the margin was found

in the car, but Martinez-Orozco offered no explanation for why he

picked up two strangers and drove them to Asheboro.               Although

Reinoso told investigators that he had met Gonzalez once before,

Ocampo told investigators that he did not know any of the other men

in the car before they picked him up at the laundromat.

     Each of the men separately told investigators that they were

traveling from Florida or South Carolina on a 24-hour turn-around

trip to visit an unnamed friend or relative in Asheboro.              Ocampo

first stated that he was going to visit a cousin in Asheboro, but

he later claimed that he was going to visit a friend.             Although

each of the men denied knowledge of the counterfeit currency,

fingerprints of each were found on the currency.

     The   explanations   offered    by   the   men     were   essentially

identical, and the jury could reasonably have concluded that the

explanations were the product of a coordinated effort by the men to


                                 - 6 -
provide a legitimate purpose for their actions.                      The coordinated

cover story, and the implausible nature of the cover story (which

gave   no   explanation    as   to    how    four   relative          strangers     from

different states came to be riding together in a small car, in

which was hidden a large quantity of counterfeit currency that had

been handled by all four men), is evidence that the jury could

consider when determining the existence of conspiracy.                       When that

evidence is considered along with all of the other circumstances of

this case, we believe that a reasonable jury could have found that

an agreement to counterfeit currency existed and that Ocampo was a

knowing participant.       See Burgos, 94 F.3d at 858 (explaining that

“[c]ircumstantial      evidence      tending   to   prove        a    conspiracy     may

consist of a defendant’s relationship with other members of the

conspiracy,     the   length    of    this    association,           the   defendant’s

attitude and conduct, and the nature of the conspiracy,” and that

a    conspiracy “may be inferred from a development and collocation

of    circumstances”    (internal      quotation         marks       and   alterations

omitted)).       We    therefore     reject    Ocampo’s          challenge     to    the

sufficiency of the evidence supporting the conspiracy conviction.

       We likewise reject Ocampo’s challenge to the sufficiency of

the evidence supporting his conviction for making false statements.

That   charge   required    the      government     to    prove       “(1)   that   the

defendant made a false statement to a governmental agency . . .;

(2) [that] the defendant acted knowingly or willfully; and (3)


                                      - 7 -
[that] the false statement . . . was material to a matter within

the jurisdiction of the agency.”       United States v. Sarihifard, 155

F.3d 301, 306 (4th Cir. 1998); see 18 U.S.C.A. § 1001.               Ocampo

contends that the government failed to prove that the statements

charged in the indictment were false or material.        We disagree.

     Ocampo told the Secret Service agent investigating the case

that he did not know about the currency in the car, and this

statement was one of the bases for the § 1001 charge.       While Ocampo

contends that he only disclaimed knowledge that the currency was

counterfeit, we must, as explained above, view the evidence in the

light   most   favorable   to   the   government.    Because   the   agent

testified that he asked Ocampo about his knowledge of “money,” the

jury could reasonably conclude that Ocampo’s denial was a denial of

any knowledge of the currency itself, not simply a denial of the

knowledge that the currency was counterfeit.        The evidence showing

Ocampo’s fingerprints and palm prints on the currency thus provided

a sufficient basis for the jury to conclude that Ocampo’s denial

was false.     The jury could also have found the statement to be

material, because Ocampo’s knowledge of the currency had the

capacity to affect the government’s decision to prosecute.              See

United States v. Arch Trading Co., 987 F.2d 1087, 1095 (4th Cir.

1993) (explaining that a fact about a matter within an agency’s

jurisdiction is material under § 1001 if it “has a natural tendency

to influence agency action or is capable of influencing agency


                                  - 8 -
action” (internal quotation marks omitted)).    Whether or not the

statement actually affected the agency’s decision is irrelevant.

See id.   We therefore reject Ocampo’s challenge to the sufficiency

of the evidence supporting his § 1001 conviction.3

     For the foregoing reasons, we affirm Ocampo’s conviction and

sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




     3
      Because the evidence of Ocampo’s statement about his
knowledge of the currency is enough to support the § 1001
conviction, we need not consider whether the other statements
alleged in the indictment also satisfied the requirements of §
1001. See Turner v. United States, 396 U.S. 398, 420 (1970) (“The
general rule is that when a jury returns a guilty verdict on an
indictment charging several acts in the conjunctive, as Turner’s
indictment did, the verdict stands if the evidence is sufficient
with respect to any one of the acts charged.”).

                               - 9 -